Citation Nr: 0431000	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  00-09 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from October 1984 to 
October 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1998 rating decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the veteran's claim for 
entitlement to service connection for a back disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinion(s) where necessary; and it also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In February 1998, VA received the veteran's claim for 
entitlement to service connection for a back disability.  By 
correspondence, dated in July 1999, the veteran indicated 
that the complaints of back pain stemmed from an incident in 
service where he jumped off a trailer and injured his right 
knee.  

During the pendency of the appeal, in February 2004, the RO 
granted the veteran's claim for entitlement to service 
connection for posttraumatic patellofemoral syndrome of the 
right knee.  The United States Court of Appeals for Veterans 
Claims has held that where a veteran's service-connected 
disability causes an increase in, but is not the proximate 
cause of, a nonservice connected disability, the veteran is 
entitled to service connection for that incremental increase 
in severity attributable to the service-connected disability.  
See Allen v. Brown, 7 Vet.App. 439 (1995).  

Because the veteran has essentially maintained that the 
service connected right knee injury caused him to experience 
back pain, the RO should develop the claim for entitlement to 
service connection for a back disability, consistent with the 
Allen case.  

The Board notes that the medical evidence of record has not 
established a definitive diagnosis of a back disability.  
Since the medical evidence of record is not sufficient at the 
present time to make an equitable decision on this claim, 
further development for such an examination is warranted.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2003).  
Therefore, the RO should arrange for the veteran to undergo 
VA examination to determine whether the veteran has a back 
disability, and if so, the etiology of the disability.  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).

2.  The RO should contact the veteran and 
request the names, addresses and 
treatment dates pertaining to any claims 
he has submitted for any back injuries 
sustained, to include automobile injuries 
and /or other claimed back injuries.  In 
addition, the veteran is requested to 
provide the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for the complaints of 
back pain.  After securing the necessary 
releases, the RO should obtain copies of 
those records, to include all previous x-
ray reports, that are not already in the 
claims file, and have them associated 
with the claims file.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard.  

3.  After associating all relevant 
records received, as noted above, the RO 
is to arrange for the veteran to undergo 
VA examination to determine whether there 
is a nexus between the complaints of low 
back pain, claimed as secondary to the 
service connected right knee injury.  The 
veteran's entire claims file, to include 
the service medical records, is to be 
made available to the examining physician 
for review in this case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  All appropriate tests and 
studies are to be performed and x-rays 
taken.  All medical findings are to be 
reported in detail.  Following 
examination of the veteran and review of 
the record, the physician is to offer a 
medical opinion as to whether it is at 
least as likely as not that the service 
connected right knee injury caused or 
aggravated the veteran's claimed back 
disability.  A complete rationale for any 
opinion rendered is to be included in the 
report.  

4.  The veteran must receive adequate 
notice of the date and location of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

5.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2004), and 
that all requested development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  Thereafter, the RO should 
readjudicate this claim, to include 
consideration of Allen as it pertains to 
service connection for the veteran's 
residuals of the 5th metatarsal fracture, 
claimed as secondary to the service 
connected otitis  media of the left ear.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  


See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




